                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 MICHAEL J. GRASSO, JR.,                 :

              Petitioner                 :     CIVIL ACTION NO. 3:21-0130

      v.                                 :          (JUDGE MANNION)

 WARDEN ERIC BRADLEY,                    :

             Respondent                  :


                                     ORDER

         For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

         1. The petition for writ of habeas corpus (Doc. 1) is DISMISSED
            for lack of jurisdiction.

         2. The Clerk of Court is directed to CLOSE this case.

         3. Petitioner’s motion for appointment of counsel (Doc. 9) is
            DISMISSED as moot.



                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

DATE: May 21, 2021
21-0130-01-Order
